Case 15-23309-JAD         Doc 82    Filed 12/05/20 Entered 12/05/20 09:27:40       Desc Main
                                    Document     Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          )
Peter M. Kranack,                               )   Bankruptcy No.: 15-23309-JAD
               Debtor                           )
                                                )
                                                )   Motion No.:
Ronda J. Winnecour, Chapter 13 Trustee,         )
              Movant                            )   Document No.: 82
vs.                                             )
                                                )
                                                )
U.S. Bank Trust National Association,           )
As trustee for CVP III Mortgage Loan Trust II   )
        Respondent


          DEBTOR’S RESPONSE TO TRUSTEE’S MOTION FOR DETERMINATION
          MORTGAGE CREDITOR HAS BEEN PAID PER PLAN AND TO CONFIRM
                       DEBTOR RESUMPTION OF PAYMENTS

   1. Admitted. Answering further, the proof of claim filed by Carrington included as an

       attachment the original mortgage from PNC dated 06/04/2004 in the amount of

       $27,306.00.

   2. Admitted. Answering further, the proof of claim filed by Cerastes included as an

       attachment a Loan Modification Agreement from Selene Finance dated 01/09/2013 in the

       amount of $31,708.22.

   3. Admitted.

       3.2 Admitted.

   4. Denied that there were no Notices of Postpetition Mortgage Fees, Expenses, and Charges

       (hereinafter “PPFN”). To the contrary a PPFN was filed on 02/05/2018, and another on

       03/21/2018:

       a. The PPFN filed on 02/05/2018 concerned a “school tax advance” incurred on

           8/30/2017 in the amount of $1,774.09.
Case 15-23309-JAD        Doc 82    Filed 12/05/20 Entered 12/05/20 09:27:40             Desc Main
                                   Document     Page 2 of 2



       b. The PPFN filed on 03/21/2018 concerned an “insurance advance (non-escrow)”

           incurred on 01/09/2018 in the amount of $610.00.

       c. The Chapter 13 Trustee’s records indicate both items have been paid.

   5. Admitted. Further answering, the Loan Modification Agreement from Selene Finance

       dated 01/09/2013 provides for a Maturity Date of December 1, 2019.

   6. Admitted.

   7. Admitted.

   WHEREFORE, the Debtor respectfully requests that the Court enter the Order proposed by the

Trustee, and for such other relief the Court deems equitable and just.

Date: 12/4/2020                                      s/ Robert S. Shreve
                                                     Robert S. Shreve, Esquire
                                                     Akman & Associates, LLC
                                                     345 Southpointe Blvd., Suite 100
                                                     Canonsburg, PA 15317
                                                     724-514-1001
                                                     PA Bar ID No.: 42918
                                                     rsshreve@akmanlegal.com
